Citation Nr: 1647482	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  08-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted in order to reopen a claim for service connection for congestive heart failure, to include as secondary to service-connected hypertension and/or ventricular arrhythmia with implanted cardiac pacemaker and enlarged aortic valve.
 

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified at a hearing in November 2009 before a Veterans Law Judge who is no longer employed at the Board.  A transcript of that hearing has been associated with the claims file.

In a February 2015 letter, the Veteran was offered the opportunity to testify at another hearing before a different Veterans Law Judge who would ultimately decide the appeal.  However, the Veteran did not respond to that request.  Therefore, no additional hearing is necessary.

The Board previously remanded the Veteran's claim in July 2010, which has since been returned to the Board for appellate review.  

In July 2010, the Board also denied a claim for an increased evaluation for an enlarged aortic valve, granted service connection for an enlarged heart, and remanded the issue of whether new and material evidence had been received in order to reopen a claim for service connection for a pacemaker implant.  Upon further development, the Agency of Jurisdiction (AOJ) issued a February 2015 rating decision, which revised the Veteran's disability rating for an enlarged heart and aortic valve and instead assigned a 100 percent evaluation for ventricular arrhythmia with implanted cardiac pacemaker and enlarged aortic valve.  Thus, service connection was granted for the cardiac pacemaker.  Therefore, the issue of whether new and material evidence has been received in order to reopen a claim for a pacemaker implant is no longer before the Board, and no further consideration is necessary.
 
In addition, it appears from the record that the Veteran perfected an appeal as to the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), but later withdrew the appeal in February 2015.  The issue was never certified to the Board. Therefore, the issue is not currently before the Board, and no further consideration is necessary at this juncture.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file and a file in the Veterans Benefits Management System (VBMS) paperless claims processing system.  
  
The underlying merits of the claim for service connection for congestive heart failure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim for service connection for congestive heart failure was previously considered and denied by the RO in a May 2006 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file an appeal or submit new and material evidence within one year of the determination. 

2.  The evidence received since the May 2006 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for congestive heart failure.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied service connection for congestive heart failure is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the May 2006 rating decision is new and material, and the claim for service connection for congestive heart failure is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claim for service connection for congestive heart failure, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In this case, the RO previously considered and denied the Veteran's claim for service connection for congestive heart failure in a May 2006 rating decision.  In that decision, the RO found that there was no evidence that the Veteran's congestive heart failure was incurred in, aggravated by, or caused by military service and no evidence showed that the congestive heart failure was secondary to his service-connected hypertension.  The Veteran was notified of the May 2006 decision and of his appellate rights; however, he did not file an appeal.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Instead, the Veteran only submitted a new claim for service connection for his heart conditions during the appeal period.  Therefore, the May 2006 rating decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

The evidence obtained since the May 2006 decision includes a May 2007 VA examination report indicating that the Veteran's congestive heart failure resolved upon implantation of a pacemaker, which suggests that the conditions could be related.  In a February 2015 rating decision, the RO granted service connection for the implanted cardiac pacemaker.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for congestive heart failure.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim for service connection for congestive heart failure is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran was afforded VA examinations in April 2006, May 2007, December 2007, September 2013 and January 2015 in connection with his claim.  However, those examination reports provide conflicting evidence as to whether the Veteran a diagnosis of congestive heart failure.  While the September 2013 and January 2015 VA examiner noted that the Veteran has not been diagnosed with congestive heart failure, the April 2006, May 2007, and December 2007 VA examiners, as well as VA medical records, do reflect such a diagnosis.  

Moreover, with regard to notations that the Veteran's congestive heart failure has resolved due to the implantation of a pacemaker, the Board notes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App.  319, 321-323 (2007).  

Finally, the Board notes that the April 2006 VA examiner opined that the Veteran's congestive heart failure was due to his atrial fibrillation, which resolved upon implantation of a pacemaker.  Since the Veteran's last examination in January 2015, the Veteran has been granted service connection for ventricular arrhythmia with implanted cardiac pacemaker and enlarged aortic valve.  

For these reasons, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any congestive heart failure that has been present during the pendency of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for congestive heart failure.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his congestive heart failure.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

In addition, the examiner is advised that the requirement of a "current disability" is satisfied if a disorder is diagnosed at any time during the pendency of the appeal even though the disability may resolve prior to adjudication of the claim. 

The examiner should state whether the Veteran has had congestive heart failure at any time since filing his claim in September 2006 or within close proximity thereto.  In making this determination, he or she should address the April 2006, May 2007, and December 2007 VA examination reports, as well as VA medical records, which do reflect such a diagnosis.  

If the examiner determines that the Veteran has had congestive heart failure at any point during the appeal period (regardless of the fact that it may have since resolved), he or she should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by his service-connected hypertension and/or his ventricular arrhythmia with implanted cardiac pacemaker and enlarged aortic valve.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


